DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. 

Claim Status
Claims 15-18 are new.
Claims 2-14 are canceled.
Claims 1 and 15-18 are under examination.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claim 1 remains and claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchi (US2013/0059916, published 03/07/2013 with priority to 05/26/2010), in view of Yuan (Proceedings of the National Academy of Sciences, Vol. 110, No. 45, Pg. 18226-18231, published online 10/21/2013), Honjo (US2006/0110383, published 05/25/2006), Vanderwalde (US2015/0202290, published 07/23/2015 with priority to 08/30/2012), and Graziano (US2015/0290316, published 10/15/2015 with priority to 10/02/2012).
Applicant’s Arguments:   The Office contends that claim 1, as previously presented, is obvious over Rocchi et al. in view of Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al.
The Office contends that Rocchi et al. teaches that metformin has anti-melanoma activity and that Yuan et al. teaches that biguanides such as metformin and phenformin have anti-tumor activity. As acknowledged by the Office, neither Rocchi et al. nor Yuan et al. teaches the treatment of melanoma with an anti-PD1 antibody. The Office relies upon Honjo et al., Vanderwalde et al., and Graziano et al. for the teaching of the use of an anti-PD1 antibody to treat melanoma.
The obviousness rejection is traversed for at least the following reasons.
The present invention, as defined by claim 1, is a method of treating cancer or preventing recurrence of cancer in a patient. The method comprises administering (a) metformin orally and (b) an anti-PD-1 antibody to the patient, wherein the anti-PD-1 antibody is nivolumab, and the cancer is malignant melanoma. Preferred dose ranges for orally administering metformin to the patient are recited in dependent claims 15-18.
A person of ordinary skill in the art would not have reasonably believed that the present inventive method of treating malignant melanoma with metformin in combination with nivolumab would be successful based on the disclosures of Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al.
Rocchi et al. discloses that metformin inhibits cancer growth in melanoma cells derived from human patients at a concentration of 5 mM or higher (see, e.g., Figure 1).
Additionally, Yuan et al. teaches that the ICso value of metformin when used in combination with BRAF inhibitors is 10-30 mM, which is a much higher value than possible when humans self-administer metformin orally.
Although metformin was used in combination with BRAF inhibitors in melanoma cells in an in vitro study, the ICso values for metformin were found to be in the ranges of 10- 30 mM This range of doses appears to be much higher than what can be achieved in humans with oral administration of metformin.” (Yuan et al. at page 18230, left column, lines 25-29).
In humans using metformin for treatment of diabetes, the recommended dosage generally results in a steady state plasma concentration of less than 1 ug/mL, and the maximum metformin plasma level (Cmax) does not exceed 5 ug/mL (Electronic Medicines Compendium (EMC) — Metformin at Section 5.2 “Pharmacokinetic Properties” (July 13, 2020) [https://www.medicines.org.uk/emc/product/594/smpc#gref], which is attached hereto).
A person of ordinary skill in the art would know that metformin is usually administered at or near the maximum recommended dose for diabetes treatment and that, therefore, cancer treatment would use a similar dose of metformin. A standard dose of metformin for human treatment of diabetes is 750 to 1500 mg/day, which results in a plasma concentration of about 7.7 uM. This value corresponds to a steady state plasma concentration of 1 ug/mL, which is merely 1/650 of the minimum metformin concentration of 5 mM disclosed by Rocchi et al. to inhibit cancer growth in melanoma cells derived from human patients. The concentration of metformin that would actually be delivered to cancer tissue in vivo from the blood would be even lower.
The recommended maximum daily dose of metformin in adult humans is 2550 mg. If the maximum dose was used for cancer treatment, the steady state plasma concentration of metformin would be approximately triple that resulting from the standard dose, which would still be much less than the concentration confirmed to inhibit cancer growth by Rocchi et al.
Thus, a person of ordinary skill in the art — considering the combined teachings of Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. — would believe that it would be necessary to administer metformin in a dose sufficient to achieve the concentration (i.e., IC50 value of 10 to 30 mM) taught by Yuan et al. as being needed to inhibit cancer growth and yet would recognize that a normal form of metformin intake (oral administration) could not achieve such a concentration. As a result, the person of ordinary skill in the art would not have reasonably believed that the present inventive method of treating malignant melanoma with metformin in combination with nivolumab would be successful.
For the foregoing reasons, the present invention — as defined by pending claim 1 — would not have been obvious in view of the combined disclosures of Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. Accordingly, the obviousness rejection based on Rocchi et al., Yuan et al., Honjo et al., Vanderwalde et al., and Graziano et al. should be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
First, it is noted that amendments were made by Applicant to claim 1 and that new claims 15-18 are presented.  However, the previous combination of art still renders all claims under examination obvious.
Rocchi teaches that their pharmaceutical formulations can be given orally (0140-0142, 0144-0145, and 0156).  It is a preferred embodiment of administration route (0156).  Thus, it would have been obvious to one of ordinary skill in this art to administer metformin orally since Rocchi teaches this is possible, applying a known method of administration to a known drug to achieve predictable results.  With respect to the doses of claims 15-18, Rocchi teaches that the therapeutically effective amount of their compound depends on several factors and is ultimately determined by the treating doctor (0155).  Thus, such doses can be determined by the practitioner.  They cite 0.1-5000mg/kg of body weight per day which can be 10-800 mg/kg per day (0155).  They exemplify the doses with a 70kg adult stating that the amount per day will be between 70 and 700mg (0155).  Thus, they teach doses that fall within the ranges of claim s 15-18, rendering all such doses obvious for use in a treated adult when determined as the optimal dose by the practitioner weighing all the applicable factors.  In addition, drug dose is a result effective variable and so will be arrived at by routine experimentation by one of ordinary skill in this art and so all doses of the instant claims are obvious.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Thus, since drug dose can affect success of treatment, it is a result effective variable and one of ordinary skill in this art will arrive at therapeutically effect doses, away from noneffective doses by routine experimentation.  Thus, the new claims rejected above are also obvious here.
With respect to Applicant’s arguments, none are found persuasive for the reasons of record and here.
Applicant argues that one of ordinary skill in this art would not have believed the instantly claimed method would have been successful in view of the combined teachings of the art of the rejection.  This is not found persuasive since both drugs were taught for use in treatment of melanoma in the art and so there is no logical reason why together they could not do the same.  Thus, a reasonable expectation of success is had by one of ordinary skill in this art in view of the combined teachings to arrive at and practice the claimed invention.  Also, Applicant is reminded that only a reasonable expectation of success is required for obviousness.  A guarantee of success is not required.
Rocchi’s Figure 1 is an in vitro study and so the doses therein need not be used in a patient (0028-0030).  The context is different.  Rather, all that is important is that metformin functions against human melanoma and one of ordinary skill in this art can find the correct dose for patient as discussed above.  
Applicant then alleges that 30mM of metformin is not achievable orally and so Yuan cannot support the claimed method.  This is not persuasive for the reasons above and it is noted that it is only mere allegation by Applicant that 30mM dose is not achievable orally.  Applicant appears to be discussing Column 1 of page 18230 of Yuan which states metformin use with BRAF inhibitors.  However, this statement appears to treat a BRAF mutant melanoma and so is not commensurate in scope with the melanoma of the instant claims which is more generic.  The studies cited seem to involve BRAFV600E melanoma and was in vitro (Pg. 18230, Column 1, Paragraph, second of Yuan).  Thus, Applicant’s concern over metformin dose with respect to the melanoma of instant claims is misplaced and the argument is not persuasive.  
As discussed above, Rocchi guides one of ordinary skill in this art toward the in vivo doses of the instant claims and such guidance enables use of metformin against melanoma.  No one of ordinary skill in this art expects doses from in vitro studies to be applied in vivo where drugs can accumulate differently in the blood or organs over longer periods of time, complexities that cell culture dishes do not possess, and against tumor cells that are fed by blood stream and not passively in culture medium.  Therefore, one of ordinary skill in this art will rely on the principle that metformin treats melanoma from the in vitro studies but will not automatically assume the doses in vivo must be the same as those in vitro.  Rather, they will rely on Rocchi’s teachings of therapeutically effect doses discussed above and have a reasonable expectation of success at arriving at and using the claimed methods for the reasons of record and here.  In further support of this conclusion, the examiner submits Borch (US4938949, published 07/03/1990) where it is taught that an average effective dose can vary from species to species due to different metabolic rates (Column 10, Paragraph, final).  Thus, if different animals require different doses of a drug, then it would be very wrong to assume that a human requires the same drug dose as a cell culture dish.  This is also a reason why murine studies are carried out for efficacy so that a drug dose can be calculated to test in humans. For this reason too, the arguments by Applicant are not persuasive.
Taken all together, this rejection stands and is made for the new claims above.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1, on which the other claims above depend, recites a method of preventing recurrence of cancer in a patient comprising administering metformin orally and an anti-PD1 antibody which is nivolumab wherein the cancer is malignant melanoma.  This method is not found at 0075 of the instant specification or in the original claims.  Rather, only treating cancer is found at 0075.  Therefore, this method to which the claims were drawn was not contemplated owed to lack of teaching of use of oral metformin therein.  Furthermore, rendering claims obvious is not sufficient for original disclosure as it proves the element was not disclosed at all and must be made obvious.  Therefore, the claims all contain this new matter and are rejected here.
Claims 15-18 contain additional new matter since the doses they contain were never taught as oral doses in the specification but rather as generic doses.  A genus does not anticipate a species and so the methods of these claims were not taught in the original specification or claims.  As stated above, rendering the doses obvious is not sufficient.  Thus, these claims contain this new matter also and are rejected here for this reason too.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in these claims is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is not definition of about in the specification. Therefore, it is not clear how close one must be to the range stated in order to read on the claim as about is subjective.  Thus, there are multiple interpretations of the claims depending on said nearness to the recited values deemed acceptable and so the claims are rejected here as indefinite.  Also, it is not clear if about applies to the first value only or to both values in the range.  The presence of multiple interpretations owed to this language renders the claims indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642